Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 6/30/22 is acknowledged.  Claim 13 was canceled.  Claims 1-12 and 14-26 are pending and are under examination. 
Response to Reply
Claim Objections
Claim 23 is objected to because of the following informalities: a comma is missing after “at least one of a protein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
In response to applicant’s argument on p. 8 of the reply, the Office respectfully does not find applicant’s argument to be persuasive.  While understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim, limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.  Furthermore, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term unless the term has been given a special definition in the specification.  Applicant’s specification does not provide a special definition of the term, “indicator,” because the specification does not recite a clear and intentional use of a special definition for the term, “indicator,” to be treated as having a special definition.  For example, in e.g., [0025] of applicant’s published application, it recites, a treatment indicator 100 of the present disclosure which can comprise.  Because “can comprise” is considered broad and/or open-ended terms, the ordinary and customary meaning of the term “indicator” will be applied.  Thus, because applicant recites in e.g., [0058] et seq., a spectrophotometer or a similar device that performs the measuring function to indicate the level of effectiveness, one skilled in the art would recognize that a spectrophotometer or similar device is critical or essential to the practice of the invention.  The claim language of claim 1, for example, does not include claim language for one skilled in the art to recognize how one or more of the claimed elements result in the claimed invention to be an indicator.  
The Office suggests including claim language from e.g., [0035] of applicant’s published application, into claim 1 to explain how the claimed invention performs the indication.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the spectrophotometer or similar device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The spectrophotometer or similar device, and/or the indicating steps are considered an essential feature (see e.g., [0059]), which is not reflected in claims 1 and 21, because the claimed invention is directed to a treatment indicator, and the scope of claims 1 and 21 do not recite the essential feature that performs the “indicator” function(s). 
Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some structural features such as the first body, fluid porous body, and cleaning test soil, does not reasonably provide enablement for the “indicator” aspect to constitute a treatment indicator, and the essential steps to perform the indicating.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The subject matter of claims 1, 14, and 21 fails to comply with the enablement requirement for the following reasons:
The breadth of the claims: claims 1, 14, and 21 generally claim structural features of an indicator;
The nature of the invention: application as filed and the claims briefly recite how the treatment indicator indicates whether the treatment was effective;
The amount of direction provided by the invention: applicant’s specification as filed provides very general information on how the indicator indicates whether the treatment was effective, which is generally described in e.g., [0027] and [0058] et seq. of applicant’s publication as filed;
The existence of working examples: applicant’s specification as filed does not appear to provide working examples; and 
The quality of experimentation needed to make or use the invention based on the content of the disclosure: applicant’s specification as filed provides minimal guidance on the structural details of the treatment indicator to perform the indication, and the steps needed to determine the effectiveness of treatment. 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claims 1, 14, and 21 is modified and maintained in light of applicant’s claim amendments because the claim does not clearly claim what is being indicated, and/or how the indicator functions as an indicator.  The Office suggests including claim language from e.g., [0023] et seq. of applicant’s published application to clearly show what is being indicated, and/or how the indicator functions as an indicator.  
The prior rejection of claims 1 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements (see MPEP § 2172.01) is maintained.  While applicant argues the spectrophotometer or similar device is not an essential feature, the Office respectfully disagrees.  Because applicant stated on p. 9 of the reply, “biological material that has not been removed and/or eliminated by a treatment process is defined as active biological material and an electromagnetic property of the active biological material can indicate the presence of the active biological material.”  As recited in e.g., [0058] of applicant’s published application, “for example, the electromagnetic property can be at least one of absorption, transmittance, scattering, reflectance, and photoluminescence.  The electromagnetic property can be measured in order to determine the rate of growth and/or amount of biological material in the treatment indicator.”  Thus, spectrophotometer or similar device is an essential of the claimed treatment indicator.  Furthermore, as previously stated, the omitted elements are: the spectrophotometer or similar device (see e.g., [0059]) because the claimed invention is directed to a treatment indicator, and the scope of claims 1 and 21 do not recite the essential feature that performs the “indicator” function(s).
The prior rejection of claims 3 and 4 are maintained because it is unclear how “a cleaning process” structurally further defines the claimed indicator, which is directed to an apparatus-type of claim.  First, the term, “cleaning process” is not positively claimed because it is claimed in the “configured for” claim language.  Second, “cleaning process” is a process limitation, which does not structurally further define the claimed “treatment indicator” which is directed to an apparatus-type of claim.  Third, “cleaning agent” is not positively recited in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, because the limitation, “cleaning process,” is not positively claimed and is a recitation of  a process limitation, it will be considered an intended use and/or functional limitation.  See MPEP 2114. 
Claim 14 is rejected because “a fluid porous” raises an antecedent basis issue.  Is this intended to refer to “a fluid porous body”?
Claim Interpretation
The Office asserts that terms and phrases like “configured for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior rejection over Bommarito is modified and maintained, and the remaining prior rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 14, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito et al. (“Bommarito,” US Pub. No. 2014/0099233, previously cited).
As to claims 1 and 21, Bommarito discloses a treatment indicator comprising: a fluid porous body (e.g., foam material 46; fibrous material 47; or test portion with one or more cavities 48); and a cleaning test soil (portions of the test composition, [0051] et seq.), disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body via the fluid path (e.g., in fig. 2, foam material 46 comprises individual cells or void spaces in which and to which the test composition 50 can be releasably adhered; in fig. 3, fibrous material comprises individual fibers with void spaces there between. The test composition can be releasably adhered to the surface of the fibers and, optionally, may fill void spaces between the fibers; in fig. 4, the test composition 50 may be coated on the entire circumference of the test portion, which would essentially include at least a portion of the test portion in one or more cavities 48).    With regard to the claim language, “a cleaning test soil disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body via the fluid path,” this is considered an intended use and/or functional claim language.  Because the claimed invention is directed to an indicator, an apparatus-type of claim, a recitation of the intended use or function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the embodiments of fig. 2-4 of Bommarito are essentially capable of performing the intended use or function because Bommarito discloses the claimed cleaning test soil disposed in at least a portion of the interstitial spaces of the fluid porous body, as explained above. Also, because Bommarito’s fluid porous body elements in figs. 2-4 are porous, each fluid porous body element essentially comprises a fluid path. 
With regard to claims 1 and 21, while Bommarito discloses in e.g., [0065] et seq., the test composition may optionally comprise a polymeric binder (“first body”), which comprises the tracer element (“biological material”, see [0065] which recites “the polyvinyl alcohol can be prepared as an aqueous solution comprising the tracer analyte (e.g., 1 microgram/mL ATP), which is coated onto the test element and dried), Bommarito does not specifically disclose the polymeric binder with the embodiments of figs. 2-4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the polymeric binder to the test element of embodiments of figs. 2-4 because Bommarito recognizes the advantage of including the binder, and in the instance where the polymeric binder comprises a protein, the polymeric binder may provide some buffering capacity to maintain the pH of the composition (e.g., [0103] of Bommarito).  Furthermore, because Bommarito’s fluid porous body essentially comprises a fluid path,  Bommarito’s fluid porous body essentially is connected to the first body.  Also, Bommarito properly reads on the claim language, “fluid porous body is positioned upstream from the first body in the fluid path,” because the test composition may be coated partially on the test portion, and Bommarito’s test element may be held by a user in different positions.
Furthermore, as to claim 21, see MPEP 2112.02. 
As to claim 2, see claim 1 above. 
As to claims 3 and 4, each claim is considered an intended use and/or functional claim, as explained in the 112 rejection and claim interpretation above.  
As to claims 5 and 22, see cleaning test soil in portions of figs. 2-4, and the biological material in the binder, see claim 1 above. 
As to claims 6-7 and 23-24, see e.g., [0063] et seq. for examples.
As to claims 9 and 26, see e.g., [0062] et seq. 
As to claim 10, Bommarito discloses a housing (e.g., container 10) comprising: a cavity (e.g., inside container in fig. 1), wherein the first body, the fluid porous body, and the cleaning test soil are positioned within the cavity (see e.g., fig. 7-9); a first port (e.g., opening 14 of receiving chamber 19 or opening of cuvette chamber 22); and a second port (e.g., opening 14 of receiving chamber 19 or opening of cuvette chamber 22), the first port and second port in fluid engagement with the cavity (see e.g., fig. 1 and [0039] et seq.). 
As to claim 11, Bommarito discloses a reservoir (e.g., receiving chamber 19 or cuvette chamber 22, or the space between the first and second frangible seals forms a compartment in which the reagent, either in dry (e.g., powder) or liquid form, can be disposed, [0041] et seq.) positioned within the cavity, the reservoir comprising a seal (e.g., seal 35 or sealing member 32 or the monitoring device may comprise a second frangible seal disposed between the first frangible seal and the opening in e.g., [0041] et seq.) configured to retain growth media separate from the biological material.  “Configured to” is considered intended use and/or functional claim language. 
As to claim 12, see e.g., [0051] et seq., which recites the test composition may be coated on the entire circumference of the test portion.  Thus, the test composition comprising the fluid porous body would essentially surround the outer surface of the binder.  
As to claim 14, Bommarito teaches a method for indicating a level of treatment in a treatment apparatus, the method comprising: introducing a treatment indicator (see claim 1 above) into the treatment apparatus (e.g., automated washer, [0072] et seq.), the treatment indicator comprising: a first body comprising a biological material; a fluid porous in fluid communication with the first body in a fluid path; and a cleaning test soil disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body via the fluid path (as to the treatment indicator, see claim 1 above); subjecting the treatment indicator to a cleaning process and at least one of a disinfection process and a sterilization process (e.g., [0072] et seq. teaches exposing the test element to the washing process in an automated washer, which essentially comprises a cleaning process; a 1-minute disinfection step with very-hot (e.g., 90.degree. C.) deionized water; and a decontamination process that includes contact with a sterilizing agent); and measuring a quantity of active biological material in the first body following the cleaning process and the at least one of the disinfection process and the sterilization process (see e.g., fig. 6 and [0080] et seq.).  Also, Bommarito properly reads on the claim language, “fluid porous body is positioned upstream from the first body in the fluid path,” because the test composition may be coated partially on the test portion, and Bommarito’s test element may be held by a user in different positions.
Claims 8, 15-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito in view of Foltz et al. (“Foltz,” US Pub. No. 2013/0273593, previously cited).
See Bommarito above. 
As to claims 8 and 25, Bommarito does not specifically disclose a sterilant neutralizer.  Foltz discloses in e.g., [0050], suitable examples of neutralizers include sulfur containing materials such as methionine, L-cysteine, D-ethionine, S-methyl-L-cysteine, S-benzyl-L-cysteine, sodium thiosulfate.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a sterilant neutralizer because it would be beneficial to have a neutralizer that reacts with residual sterilant to neutralize its effect (e.g., [0049] of Foltz). 
As to claim 15, Bommarito does not specifically teach the claimed incubating step.  Foltz teaches in e.g., [0062] et seq., in such embodiments in which spore outgrowth is evaluated (e.g., in a spore outgrowth indicator), after the sterilization procedure, the spores are brought into contact with growth medium (e.g., soybean casein digest optionally with a pH indicator). For example, an inner container containing growth medium is crushed by compressing an outer container, releasing the growth medium and bringing it into contact with the spores supported by a carrier in an outer container. The indicator is then incubated under conditions that stimulate spore growth. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the incubating step because it would be desirable to evaluate the spore outgrowth (e.g., [0062] of Foltz).
As to claim 16, Bommarito teaches measuring a quantity of active biological material in the first body comprises measuring an electromagnetic property of the active biological material in e.g., [0034] and [0060] et seq.  See also e.g., [0080] et seq. 
As to claim 17, Bommarito teaches in e.g., [0061] et seq., the acid or base tracer analyte may be detected by UV-visible absorbance or a pH-detecting detection reagent (e.g., a pH indicator) and quantitating the acid or base using a spectrophotometer, for example.  See also e.g., [0080] et seq.
As to claim 18, Bommarito teaches in e.g., [0080] et seq., in any embodiment, the detectable product can be electromagnetic radiation (e.g., visible light, such as the light emitted by the reaction of luciferin and luciferase with ATP, for example) having a certain wavelength (e.g., about 550 nm to about 620 nm).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito in view of Lin et al. (“Lin,” US Pub. No. 2006/0219261, previously cited).
See Bommarito above. 
As to claim 19, while Bommarito teaches the apparatus for treatment (“treatment apparatus”), Bommarito does not specifically teach introducing a device to be treated into a treatment basin, and introducing the treatment indicator into a vessel.  Lin teaches in e.g., fig. 15A, introducing a device (e.g., medical device 22 or surgical instrument 24) to be treated into a treatment basin (e.g., chamber 20) of an apparatus for treatment (e.g., apparatus 16); and introducing the treatment indicator (see claim 1 above) into a vessel (enclosure 102).   It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Lin’s treatment apparatus because it provides a standardized indication of the cleanness of the items to be cleaned during a cleaning process (e.g., [0172] of Lin).
As to claim 20, Bommarito does not specifically teach the vessel and treatment basin are separately positioned.  Lin teaches in e.g., fig. 15A the vessel (enclosure 102) and treatment basin (chamber 20) are separately positioned.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Lin’s treatment apparatus because it provides a standardized indication of the cleanness of the items to be cleaned during a cleaning process (e.g., [0172] of Lin).
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 12-15 of the reply, the Office respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  With regard to the claim language, “a cleaning test soil disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body and the biological material via the fluid path,” this is considered an intended use and/or functional claim language.  Because the claimed invention is directed to an indicator, an apparatus-type of claim, a recitation of the intended use or function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the embodiments of fig. 2-4 of Bommarito are essentially capable of performing the intended use or function because Bommarito discloses the claimed cleaning test soil (pending claim 7 recites blood protein and Bommarito discloses blood cells in [0063]) disposed in at least a portion of the interstitial spaces of the fluid porous body, as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/27/2022